MEMBER INTEREST PURCHASE AGREEMENT

AMENDMENT NO. 2




This AMENDMENT NO. 2 dated November 18, 2011 is to that certain MEMBER INTEREST
PURCHASE AGREEMENT made as of October 1, 2011, as previously amended, by and
between Ty Miller, Levi Miller, and Eric Jessen ("Sellers") of membership
interests of Miller Fabrication, L.L.C., a Wyoming limited liability company
("Miller, or the Company"), and High Plains Gas, Inc., a Nevada corporation
("Buyer").



1.

Conflict. In the event there is a conflict between the terms of the original
Member Interest Purchase Agreement, the terms of this Amendment shall control
any interpretation. Unless this Amendment expressly amends or supplements the
language of the Member Interest Purchase Agreement, the original terms of the
Member Interest Purchase Agreement shall remain in full force and effect. Unless
otherwise defined in this Amendment, terms defined in the Lease Agreement shall
be similarly defined herein.






2.

Section 2.2 (a) is hereby deleted and replaced in its entirety with the
following:




(a)     In consideration of Seller's sale, conveyance, transfer, delivery and
assignment to Buyer of the Seller Member Interest, Buyer shall, no later than
December 31, 2011, pay to Sellers the sum of Eight Hundred Forty Five Thousand
($845,000) in cash by immediately available funds (the "Initial Cash
Consideration").




IN WITNESS WHEREOF, each party hereto has caused this Purchase Agreement to be
executed in its name by a duly authorized officer as of the day and year first
above written.




HIGH PLAINS GAS, INC.

 

 

By:

\s\ Brandon W. Hargett

Brandon W. Hargett, Chief Executive Officer

 

Miller Fabrication LLC

 

 

By:

\s\ Ty Miller

Ty Miller, Managing Member

 

Miller Principals

 

 

By:

\s\ Ty Miller

Ty Miller, As Individuals

 

By:

\s\ Levi Miller

Levi Miller, As Individuals

 

By:

\s\ Eric Jessen

Eric Jessen, As Individuals






